Information Disclosure Statement
	The IDS filed on 2/14/2022 has been considered. 
	Full faith and credit have been given to the search and actions of previous examiners. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification:

In the specification (amended on 11/6/2015), par. 1, line 2 will be amended as follows:
“April 2011, which” will change to “April 2011, which issued as US Patent No.
9,180,235, which”

Note here that Applicant submitted the US version of the original specification on
1/25/16 in response to a notice to file missing parts. While the amendment to said
specification was filed earlier (11/6/2015), it should still be considered as an amendment
to the specification of 1/25/16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 taken as a whole. The closest prior art is US 2009/0112312 by LaRose, yet fails to teach a center axis free pump, wherein said turbine pump defines a longitudinal center, wherein each of the sequentially implantable rotating bodies of the turbine pump comprise blades extending internally from the respective rotating body, the bodies adapted to rotate in opposite directions and the pump including the bodies accelerates a blood fluid flow in a direction parallel to said longitudinal center, in combination with the other limitations of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792